RABINOWITZ, Justice,
concurring in part, and dissenting in part.
I agree that AS 04.11.160(a) (1980) should not be applied retroactively. However, I disagree with the court that a $10,000 fee can be imposed without applying the statute retroactively. The majority treats a six-month period as a year for purposes of calculating the allowable maximum fee. The defect in this approach is revealed by the fact that although Odom was operating under a fee schedule for the first half of 1980 which had a lower maximum transaction base (one which left untaxed all revenues exceeding’$500,000), it is nonetheless required by the decision today to pay fees equal to those which would have been imposed had the new statute (which taxes revenues between $500,000 and $1,000,000) applied the entire year. By dividing the fee-year in half and imposing the maximum annual fee permissible under the new statute, the majority opinion denies Odom the benefit of the lower ceiling on fees in effect during the first half of 1980 under former AS 04.10.110(a), de facto applying AS 04.-11.160(a) retroactively. This retroactivity problem could only have been avoided by halving the maximum allowable fee for each six-month period and adding- these sums together. This was the approach taken by the superior court. Therefore, I would affirm.